Citation Nr: 1639231	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-17 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for back disability.

2.  Entitlement to service connection for respiratory disability, to include sinusitis and chronic obstructive pulmonary disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1984, January 2002 to June 2002, February 2003 to August 2003, and May 2006 to April 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran also appealed the denial of a claim of entitlement to service connection for residuals of injury of the coccyx, but did not perfect the appeal after the statement of the case was issued in July 2015.  In addition, the Veteran appealed the denial of a claim of entitlement to service connection for pterygium of the left eye, which was subsequently granted by the RO in a January 2014 rating decision.  Therefore, the Board does not have jurisdiction over these claims.

The issue of entitlement to service connection for residuals of injury of the coccyx was addressed in the August 2016 Informal Hearing Presentation submitted by the Veteran's representative.  While the timing of this submission precludes it from being acceptable as a substantive appeal, it may be construed as a claim to reopen.  The RO should therefore take appropriate action to ascertain if the Veteran wishes to reopen the claim of entitlement to service connection for residuals of injury of the coccyx. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

The Board's review of the record has disclosed that further development is required before the claims on appeal are decided.  With regard to the Veteran's back disability, of record is a report received in November 2012 from Dr. Cohen, a chiropractor who endorsed treating the Veteran from 1988 to 1995.  Records associated with this treatment are not of record, but the report from Dr. Cohen suggests that they were reviewed prior to the report being written.  In addition, Dr. Cohen mentioned that an X-ray was performed when the Veteran arrived for treatment, but it is not clear whether Dr. Cohen is referring to the Veteran's initial visit in 1988 or the visit associated with the medical history form attached to the report.  Therefore, the Veteran should be asked to either submit treatment notes from Dr. Cohen or to authorize their release so that VA may obtain them on his behalf.

Further, a VA examination was performed in August 2013 and while the examiner's opinion reflects review of the evidence of record, it does not demonstrate consideration of the Veteran's many years of chiropractic treatment between service and the on-the-job injury that preceded his back surgery in determining the severity of the Veteran's back symptom after service.  

In addition, with regard to the Veteran's claimed sinus disability, the Veteran asserts that he developed this disability as a result of exposure to smoke from burning trash and oil, and such exposure is noted in the Veteran's service treatment records.  The Veteran was provided a VA examination in March 2010 and an opinion was obtained in June 2010, but the examiner stated that he was to offer an opinion as to whether the Veteran's sinus disability was associated with surgery for nasal polyps in 1994.  The examiner did not address whether the Veteran's sinus disability was caused or aggravated by service.  

Finally, with respect to the Veteran's pulmonary disability.  The Veteran contends that this disability is also a result of exposure to smoke during service.  He has not been provided an adequate VA examination to address the etiology of his claimed pulmonary disability. 

In light of these deficiencies, a remand is required to afford the Veteran VA examination to determine the nature and etiology of all back and respiratory disorders that have been present during the period of the claims.
 
Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include the records associated with the Veteran's treatment with Dr. Cohen from 1988 to 1995 and since. 

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of each back disorder that has been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be completed.

Based on the review of the record and the examination results, the examiner should identify each back disorder that has been present during the period of the claim.  

With respect to each back disorder present during the period of the claim that the physician believes existed prior to entrance into a period of active duty, the examiner should state an opinion as to whether the disorder clearly and unmistakably existed prior to the period of service and clearly and unmistakably underwent no permanent increase in severity as a result of the period of service.

With respect to each back disorder present during the period of the claim that the physician believes was not present in service, the physician should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include related to the in-service activities described in the Veteran's verbal and written statements.  

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The Veteran should also be afforded a VA examination by a physician with sufficient expertise to address the etiology of all respiratory disorders that have been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be completed.

Based on the review of the record and the examination results, the examiner should identify all respiratory disorders that have been present during the period of the claim.  

With respect to each respiratory disorder present during the period of the claim that the physician believes existed prior to entrance into a period of active duty, the physician should state an opinion as to whether the disorder clearly and unmistakably existed prior to the period of service and clearly and unmistakably did not permanently increase in severity as a result of the period of service.

With respect to each respiratory disorder present during the period of the claim that the physician believes was not present in service, the physician should state an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to the Veteran's active service, to include related to the in-service activities or events described in the Veteran's verbal and written statements.  

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




